Citation Nr: 0310786	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-22 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a fracture of the left 
wrist, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to October 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which continued a noncompensable 
evaluation for a fracture of the left wrist.  A preliminary 
review of the claims folder indicates that the matter is not 
ripe for appellate disposition.

The following claims are also addressed in the REMAND portion 
of the instant decision: entitlement to a higher initial 
evaluation for a tender surgical scar of the right knee; 
entitlement to a higher initial evaluation for left knee 
pain; entitlement to a higher initial evaluation for left ear 
hearing loss; entitlement to a higher initial evaluation for 
low back pain, spondylolisthesis L5-S1, bilateral 
spondylolysis; entitlement to an increased rating for 
degenerative joint disease with limitation of motion of the 
right knee; entitlement to an increased rating for post-
traumatic changes of the right knee patella; entitlement to 
service connection for patella avulsion with left 
infrapatellar ligamentous injury of the left knee; 
entitlement to service connection for right ear hearing loss; 
and entitlement to service connection for a left knee scar.  

It appears that a BVA hearing has been requested by the 
veteran on issues not fully developed for appeal.  See VA 
Form 9, dated August 29, 2002, and written communication 
received from the veteran on September 18, 2002.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) became 
law.  Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative of requisite evidence, 
and enhanced the duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Further, recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary."); see also Bernard v. Brown, 4 Vet. App. 384 
(1993)(Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  These provisions allowed the 
Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  Likewise, the 
Board can no longer attempt to cure VCAA deficiencies.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
result is that the RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the claims, what evidence VA will develop, 
and what evidence the veteran must furnish.  See Quartuccio, 
supra.   

On an earlier review of the claims folder, the Board found 
that the veteran had not been properly notified of the 
enactment of the VCAA, to include VA's duty to assist and 
VA's duty to notify the veteran of any outstanding evidence.  
On March 21, 2003, the Board attempted to cure the deficiency 
and mailed a VCAA letter to the veteran pursuant to authority 
previously granted by 38 C.F.R. § 19.9(a)(2)(ii).  The 
veteran was given 30 days to respond.  The Federal Circuit in 
Disabled American Veterans, found that the 30-day response 
period imposed on an appellant by the Board for further 
evidence, clarification of evidence, correction of a 
procedural defect, or any other action essential for proper 
appellate decision, was contrary to 38 U.S.C.A. § 5103(b).  
Pursuant to 38 U.S.C.A. § 5103(b)(1) the appellant has one 
year from the date of notification, to provide any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As such, the veteran's claim must be remanded for 
further notification of the VCAA and allowance of a proper 
response time. 

Finally, the Board notes that on June 13, 2002, the RO 
entered a rating decision, which decided multiple issues 
(including the issue on appeal).  The decision was mailed to 
the veteran on July 26, 2002.  In August 2002, the veteran 
filed his VA Form 9 in connection with the claim noted on the 
cover page of the instant decision.  The Board finds that the 
August 2002 VA Form 9 amounts to a notice of disagreement 
with respect to the following claims: entitlement to a higher 
initial evaluation for a tender surgical scar of the right 
knee; entitlement to a higher initial evaluation for left 
knee pain; entitlement to a higher initial evaluation for 
left ear hearing loss; entitlement to a higher initial 
evaluation for low back pain, spondylolisthesis L5-S1, 
bilateral spondylolysis; entitlement to an increased rating 
for degenerative joint disease with limitation of motion of 
the right knee; entitlement to an increased rating for post-
traumatic changes of the right knee patella; entitlement to 
service connection for patella avulsion with left 
infrapatellar ligamentous injury of the left knee; 
entitlement to service connection for right ear hearing loss; 
and entitlement to service connection for a left knee scar.  
38 C.F.R. § 20.302(a).  The claims folder, which was 
transferred to the Board on or about December 4, 2002, does 
not contain a Statement of the Case (SOC) with respect to 
these issues.  Accordingly, the Board is required to remand 
these issues to the RO for issuance of a SOC. See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Because of the court decision in Disabled American Veterans, 
supra, and for the reasons listed above, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for a 
fracture of the left wrist, currently 
evaluated as 10 percent disabling.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  If not already accomplished, the RO 
should issue a statement of the case 
concerning the issues of: entitlement to 
a higher initial evaluation for a tender 
surgical scar of the right knee; 
entitlement to a higher initial 
evaluation for left knee pain; 
entitlement to a higher initial 
evaluation for left ear hearing loss; 
entitlement to a higher initial 
evaluation for low back pain, 
spondylolisthesis L5-S1, bilateral 
spondylolysis; entitlement to an 
increased rating for degenerative joint 
disease with limitation of motion of the 
right knee; entitlement to an increased 
rating for post-traumatic changes of the 
right knee patella; entitlement to 
service connection for patella avulsion 
with left infrapatellar ligamentous 
injury of the left knee; entitlement to 
service connection for right ear hearing 
loss; and entitlement to service 
connection for a left knee scar.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issues should these 
claims be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

